Citation Nr: 0503577	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  01-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.

3.  Entitlement to a rating in excess of 10 percent for a 
history of low back syndrome.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

5.  Entitlement to a rating in excess of 10 percent for 
dysthymic disorder.

6.  Entitlement to a compensable rating for hearing loss 
disability, right ear.

7.  Entitlement to a compensable rating for sinusitis.

8.  Entitlement to a compensable rating for hemorrhoids.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to July 1985.  
There are also reports of service from August 1968 to May 
1982 which have not been verified.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In an informal hearing presentation, dated in July 2001, the 
veteran's representative raised contentions to the effect 
that the veteran had ischemic heart disease due to his 
service-connected hypertension.  That issue has not been 
considered by VA or otherwise developed for appellate review.  
Accordingly, the Board has no jurisdiction over that issue, 
and it will not be considered below.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.101 (2004).  However, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In a decision, dated in September 2001, the Board confirmed 
and continued the ratings for the veteran's following 
service-connected disabilities:  chondromalacia of the left 
patella, evaluated as 10 percent disabling; chondromalacia of 
the right patella, evaluated as 10 percent disabling; a 
history of low back syndrome, evaluated a  noncompensable; 
sinusitis, evaluated as noncompensable; and hemorrhoids, 
evaluated as noncompensable.  The Board remanded the 
veteran's claims for increased ratings for hearing loss 
disability in the right ear; hypertension; and dysthymic 
disorder.  The veteran disagreed with the Board's decision 
and filed a timely appeal with the United States Court of 
Appeals for Veterans Claims (Court).

In his appeal to the Court, the veteran contended that in its 
September 2001 decision, the Board had effectively granted a 
10 percent rating for the veteran's service-connected low 
back disability.  He noted, however, that such grant was not 
reflected in the Board's conclusions.  Therefore, he 
requested that the Court make the necessary corrections and 
grant the increased rating for his service-connected low back 
disability.

In a decision issued in January 2004, the Court found that 
the Board had not notified the veteran and his representative 
of any information, and any medical or lay evidence, not 
previously provided to the VA that was necessary to 
substantiate the veteran's claims.  The Court also noted that 
the VA had not indicated which portion of that information 
and evidence, if any, was to be provided by the veteran and 
which portion, if any, the VA would attempt to obtain on 
behalf of the veteran.  38 U.S.C.A. §§ 5103, 5103a (West 
2002); 38 C.F.R. § 3.159 (2004); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, the Court vacated the 
Board's September 2001 decision and remanded it for further 
development.  

In its decision, the Court noted that since the veteran's 
claim was being remanded under Quartuccio, additional 
allegations of error made by the veteran were moot as the 
Board was required to readjudicate the veteran's appeal anew.  
Accordingly, the Court stated that in its discretion, it 
would not address such allegations.
In December 2004, the Board issued corrections to its 
September 2001 decision.  As a result of those corrections, 
the Board granted a 10 percent rating for the veteran's 
service-connected low back disability.

Therefore, in light of the foregoing and in compliance with 
the Court Order, the case is remanded for the following 
actions:

1.  Send the veteran a letter notifying 
him of the VA's duty to assist him in the 
development of his claims.  Such letter, 
must include, but is not limited to, the 
following:  (1) the information and 
evidence not of record that is necessary 
to substantiate each of his specific 
claims; (2) the information and evidence 
that VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) the need 
to furnish the VA any evidence in his 
possession that pertains to any of his 
claims, i.e., something to the effect 
that he should give the VA everything he 
has pertaining to his claims.

2.  When the actions in Paragraph 1 have 
been completed, undertake any other 
indicated development and then 
readjudicate the issues of entitlement to 
increased ratings for the following 
disabilities:  chondromalacia of the left 
patella; chondromalacia of the right 
patella; a history of low back syndrome; 
sinusitis; hemorrhoids; hearing loss 
disability in the right ear; 
hypertension; and dysthymic disorder.  If 
any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  


By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on such 
issues.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 



_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




